Exhibit 99.16: RNS Number : 8066L Unilever PLC 21 July 2017 Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Alan Jope 2 Reason for the notification a) Position/status President, Personal Care (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC American Depositary Receipts each representing 1 ordinary 3 1/9 pence share CUSIP904767704 b) Nature of the transaction Sale of 60,221 Unilever PLC American Depositary Receipts each representing 1 ordinary 3 1/9 pence share. c) Currency USD - United States Dollar d) Price(s) and volume(s) Price(s)Volume(s) $56.6686 60,221 e) Aggregated information - Volume - Total f) Date of the transaction 2017-07-20 g) Place of the transaction New York Stock Exchange - XNYS This information is provided by RNS The company news service from the London Stock Exchange END
